 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   TIMOTHY DOYLE YOUNG,                                Case No.: 3:19-cv-01371-GPC-AGS
     BOP #60012-001,
12
                                        Plaintiff,       ORDER DISMISSING CIVIL
13                                                       ACTION FOR LACK OF
                         vs.                             PROPER VENUE PURSUANT
14
                                                         TO 28 U.S.C. § 1391(b)
15                                                       AND 28 U.S.C. § 1406(a) AND FOR
     UNITED STATES,                                      FAILURE TO PAY FILING FEES
16
                                     Defendant.          REQUIRED BY
17                                                       28 U.S.C. § 1914(a)
18
19         Timothy Doyle Young (“Plaintiff”), currently incarcerated at the U.S. Penitentiary
20   Max ADX in Florence, Colorado, and proceeding pro se, has filed a civil complaint in
21   this Court against the United States. See Compl., ECF No. 1.
22         Plaintiff claims the Federal Bureau of Prisons (“BOP”), unidentified BOP
23   employees at USP Max ADX, the Department of Justice, United States Judges and
24   Magistrate Judges in the District of Colorado, the Tenth and D.C. Circuit Courts of
25   Appeals, Chief Justice John Roberts, and the General Counsel and Clerk of the
26   Administrative Office of the U.S. Courts, have all prevented his access to court as the
27   result of a criminal conspiracy against him. See Compl., ECF No. 1 at 1, 3-9.
28   ///
                                                     1
                                                                             3:19-cv-01371-GPC-AGS
 1         Plaintiff has not paid the $400 civil and administrative filing fee required by 28
 2   U.S.C. § 1914(a), nor has he filed a Motion to Proceed In Forma Pauperis (IFP) pursuant
 3   to 28 U.S.C. § 1915(a)(1).
 4   I.    Failure to Pay Filing Fee or Request IFP Status
 5         All parties instituting any civil action, suit or proceeding in a district court of the
 6   United States, except an application for writ of habeas corpus, must pay a filing fee of
 7   $400. See 28 U.S.C. § 1914(a).1 An action may proceed despite a plaintiff’s failure to
 8   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
 9   § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v.
10   Cook, 169 F.3d 1176, 1177 (9th Cir. 1999).
11         Plaintiff has not prepaid the $400 in filing and administrative fees required to
12   commence this civil action and he has not filed a Motion to Proceed IFP pursuant to 28
13   U.S.C. § 1915(a)(1) and (2). In fact, Plaintiff is no longer entitled to IFP status due to his
14   abusive litigation history in federal district courts across the country. See Young v. United
15   States, 88 Fed. Cl. 283, 290-291, 293 (2009) (reviewing Plaintiff’s “repetitive,”
16   “frivolous” and “malicious” filings and directing the Clerk of Court to screen future
17   submissions because “Mr. Young has made himself an example of the type of plaintiff
18   Congress was trying to address when it enacted the Prison Litigation Reform Act, 28
19   U.S.C. § 1915[(g)].”); see also Young v. U.S. Attorney Gen., No. 19-CV-03373-WHO
20   (PR), 2019 WL 2996382, at *1 (N.D. Cal. July 9, 2019) (“Plaintiff also maliciously and
21   purposely has filed actions in other federal courts knowing, as demonstrated in the cited
22   cases below, that venue is not proper.”) (citations omitted). Therefore, his case cannot yet
23   proceed. See 28 U.S.C. § 1914(a); Andrews, 493 F.3d at 1051.
24
25
26   1
      In addition to the $350 statutory fee, civil litigants must pay an additional administrative
27   fee of $50. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court
     Misc. Fee Schedule, § 14 (eff. June. 1, 2016). The additional $50 administrative fee does
28   not apply to persons granted leave to proceed IFP. Id.
                                                    2
                                                                                 3:19-cv-01371-GPC-AGS
 1   II.     Venue
 2         Upon initial review, this Court, like many others, also finds Plaintiff’s case lacks
 3   proper venue. Venue may be raised by a court sua sponte where the defendant has not yet
 4   filed a responsive pleading and the time for doing so has not run. Costlow v. Weeks, 790
 5   F.2d 1486, 1488 (9th Cir. 1986).
 6         Section 1391(b) of Title 28 of the U.S. Code provides, in pertinent part, that a
 7   “civil action may be brought in–(1) a judicial district in which any defendant resides, if
 8   all defendants are residents of the State in which the district is located; [or] (2) a judicial
 9   district in which a substantial part of the events or omissions giving rise to the claim
10   occurred, or a substantial part of property that is the subject of the action is situated[.]” 28
11   U.S.C. § 1391(b); Costlow, 790 F.2d at 1488; Decker Coal Co. v. Commonwealth Edison
12   Co., 805 F.2d 834, 842 (9th Cir. 1986). “The district court of a district in which is filed a
13   case laying venue in the wrong division or district shall dismiss, or if it be in the interests
14   of justice, transfer such case to any district or division in which it could have been
15   brought.” 28 U.S.C. § 1406(a).
16         Plaintiff alleges constitutional violations committed by various federal actors and
17   entities based on allegations that they have criminally conspired to block his access to
18   courts from USP Florence ADMAX, an administrative security federal penitentiary,
19   located in Colorado. See Compl., ECF No. 1 at 1-2; 28 U.S.C. § 85 (“Colorado
20   constitutes one judicial district.”). No defendants are alleged to reside in, and no act or
21   omission giving rise to Plaintiff’s injuries is alleged to have occurred in either San Diego
22   or Imperial County. See 28 U.S.C. § 84(d) (“The Southern District of California
23   comprises the counties of Imperial and San Diego.”).
24         Therefore, venue properly lies in the District of Colorado pursuant to 28 U.S.C.
25   § 85, but not in the Southern District of California pursuant to 28 U.S.C. § 84(d). See 28
26   U.S.C. § 1391(b); Costlow, 790 F.2d at 1488.
27   ///
28   ///
                                                    3
                                                                                 3:19-cv-01371-GPC-AGS
 1   III.   Conclusion and Order
 2          Accordingly, the Court DISMISSES this action sua sponte without prejudice
 3   based on Plaintiff’s failure to pay the $400 filing fee required by 28 U.S.C. § 1914(a), his
 4   failure to file a Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(a), and for lack of
 5   proper venue pursuant to 28 U.S.C. § 1391(b) and § 1406(a).1
 6          The Clerk of the Court is DIRECTED to close the file.
 7          IT IS SO ORDERED.
 8
 9   Dated: September 4, 2019
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24   1
       The Court elects to dismiss this case on venue grounds rather than to waste any additional
25   resources by transferring it the District of Colorado’s docket. See King v. Russell, 963 F.2d
     1301, 1304-05 (9th Cir. 1992) (noting court has discretion to determining whether to
26   transfer or dismiss an action for improper venue); Wood v. Santa Barbara Chamber of
27   Commerce, Inc., 705 F.2d 1515, 1523 (9th Cir. 1983) (“Justice would not … [be] served
     by transferring Wood’s claims back to a jurisdiction that he purposefully sought to avoid
28   through blatant forum shopping.”).
                                                   4
                                                                              3:19-cv-01371-GPC-AGS
